Citation Nr: 1102411	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  04-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart 
disease with history of myocardial infarction and hypertension.

2.  Entitlement to service connection for left ankle degenerative 
joint disease and left leg disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a nerve disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to December 
1946.  

The matter addressed herein comes before the Board of Veterans' 
Appeals (Board) on appeal from February 2003 and March 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  In the February 
2003 decision, the RO denied the Veteran's petition to reopen a 
previously denied claim of service connection for 
arteriosclerotic heart disease with history of myocardial 
infarction and hypertension.  In the March 2008 decision, the RO 
denied the Veteran's petition to reopen a claim of service 
connection for left ankle degenerative joint disease and left leg 
disability.

The Board reopened the Veteran's previously denied claims and 
remanded the case on its merits in September 2009 for further 
notification, evidentiary development, and adjudication.  The 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with a Veterans Claims Assistance Act of 2000 
(VCAA)-compliant notice, provide the Veteran with a VA 
examination, and then adjudicate the claims on their merits.  The 
AOJ sent the Veteran a VCAA-compliant notice letter and scheduled 
the Veteran for a VA examination, which was conducted in April 
2010.  The Veteran was then provided a supplemental statement of 
the case (SSOC) in October 2010, in which the AOJ denied the 
Veteran's service connection claims.  Thus, there is compliance 
with the Board's remand instructions.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (noting that where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in February 2009.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim of service 
connection for arteriosclerotic heart disease with history of 
myocardial infarction and hypertension and his claim of service 
connection for left ankle degenerative joint disease and left leg 
disability.  (The left lower extremity disability addressed below 
should not be construed to include a "foot" disability because 
a claim of service connection for a "foot" disability has been 
adjudicated separately and will be addressed, along with a claim 
of service connection for a nerve disability, in the remand that 
follows the decision below.)

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A heart disability or hypertension is not attributable to the 
Veteran's period of military service; cardiovascular disease or 
hypertension was not manifested within a year of service.  

2.  Left ankle degenerative joint disease or left leg disability 
is not attributable to the Veteran's period of military service; 
arthritis was not manifested within a year of service.  




CONCLUSIONS OF LAW

1.  The Veteran does not have arteriosclerotic heart disease with 
history of myocardial infarction or hypertension that is the 
result of disease or injury incurred in or aggravated during 
active military service; cardiovascular disease or hypertension 
may not be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).

2.  The Veteran does not have left ankle degenerative joint 
disease or left leg disability that is the result of disease or 
injury incurred in or aggravated during active military service; 
cardiovascular disease or hypertension may not be presumed to 
have been incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claims 
decided herein has been accomplished.  

In this respect, through January 2003, October 2007, November 
2007, and December 2007 notice letters, the Veteran received 
notice of the information and evidence needed to substantiate the 
claims decided herein.  Thereafter, the Veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the Veteran 
has been afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claims.  

The Board also finds that the January 2003, October 2007, 
November 2007, and December 2007 notice letters satisfy the 
statutory and regulatory requirement that VA notify a claimant 
what evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
the letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  The 
RO also requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned January 2003, October 
2007, November 2007, and December 2007 notice letters.  In 
addition, notice regarding an award of an effective date was not 
timely provided to the Veteran in the October 2007, November 
2007, and December 2007 notice letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  Nothing about 
the evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
notice requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims decided herein.  The Veteran's service 
treatment records have been obtained and associated with the 
claims file.  In addition, the Veteran underwent VA examination 
in April 2010, the report of which is of record.  In that 
connection, the Board notes that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA opinions obtained in this case are adequate, as they were 
predicated on consideration of all of the pertinent evidence of 
record, to include the statements of the Veteran and his 
representative, and document that the examiner conducted a full 
examination of the Veteran and review of his claims file and 
fully understood the questions posed by the AOJ.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the claims 
decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of VA and private medical treatment have 
been obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  The Veteran has also 
testified before the undersigned Veterans Law Judge.  Otherwise, 
neither the Veteran nor his representative has identified, and 
the record does not indicate, existing records pertinent to the 
claims decided herein that need to be obtained.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran is seeking service connection for arteriosclerotic 
heart disease with history of myocardial infarction and 
hypertension and for left ankle degenerative joint disease and 
left leg disability.  (As noted in the introduction, the left 
ankle and leg claims do not contemplate a "foot" disability, 
which has been addressed separately.)

Review of the Veteran's claims file reveals that the service 
treatment records are silent as to treatment for or complaints of 
heart problems or an injury to the left leg or ankle at any time 
during service.  He was treated in December 1946 for what was 
identified as tonsillitis while on board ship; treatment at that 
time was noted to consist only of aspirin.  Medical examination 
conducted in November 1945 indicate that his diastolic blood 
pressure was read as 90 at that time; however, at his separation 
from active duty in December 1946, his blood pressure was read as 
130/50, with his cardiovascular and musculoskeletal systems both 
noted to be normal.  

Relevant post-service medical records consist of treatment 
records from the Louisville VAMC, as well as VA examinations 
conducted in May 1983, April 1986, October 2007, and April 2010.  
Private and VA treatment records from January 1958 document that 
the Veteran was treated for traumatic arthritis of the left 
ankle; however, available medical records do not address the 
nature of the underlying trauma.  VA examinations in 1983 and 
1986 reflect the Veteran's report that he injured his left ankle 
while employed as a jockey in the late 1940s or early 1950s, and 
that his left lower extremity complaints have continued since 
that post-service injury.  He also reported at his May 1983 VA 
examination that his heart condition began in 1973 or 1974; 
private records confirm that he was treated in 1972 for 
complaints of chest pain, which was diagnosed at the time as an 
acute attack of costochondritis.  

Treatment records from the Veteran's ongoing treatment at the 
Louisville VA Medical Center (VAMC) reflect that he has been 
diagnosed with arteriosclerotic heart disease with a history of 
myocardial infarction and hypertension and is currently receiving 
treatment for both his heart disease and hypertension at that 
facility.  Treatment records further reflect the Veteran's 
reported history of having developed osteomyelitis of the left 
ankle in the 1940s while he was on active duty.  Pursuant to this 
report, the Veteran's primary care physician noted in a December 
2007 treatment note that she did not find his current left ankle 
pain and arthritis to be clinically related to osteomyelitis.  

Report of an October 2007 VA orthopedic examination reflects that 
the Veteran complained of straining his left ankle in 1946 while 
on active duty, and of experiencing pain in the ankle since that 
time.  The Veteran further reported that the ankle began to swell 
and drain in the late 1940s and that he was told that he had a 
"bone infection."  Radiological examination revealed that the 
Veteran had "posttraumatic vs. possible osteomyelitis of his 
left ankle."  The examiner noted multiple studies that had been 
conducted of the Veteran's left ankle, including bone imagery 
study conducted in September 2007 that revealed possible 
osteomyelitis and gallium imagery study that showed abnormalities 
"most likely due to acute inflammation or acute infection 
involving the left ankle region."  The examiner diagnosed the 
Veteran with degenerative joint disease and inflammation of the 
left ankle but did not offer an etiological opinion.

The Veteran was again provided VA examination in April 2010.  At 
that time, the examiner noted the Veteran's contention that he 
first injured his left ankle in service and was treated on 
multiple occasions during active duty for periods of 
unconsciousness and high blood pressure.  He further acknowledged 
the Veteran's current diagnosis of and treatment for coronary 
artery disease and degenerative joint disease of the left ankle, 
as well as hypertension requiring continuous medication.  The 
examiner noted that he reviewed the Veteran's extensive medical 
history, including his service treatment records, and concluded 
that it was less likely than not that the Veteran's current heart 
disability or left lower extremity disability was related to 
active duty.  In so finding, the examiner pointed out that, of 
the three blood pressure readings recorded during the Veteran's 
active duty, only one-taken in November 1945 and resulting in a 
reading of 130/90-reflected a high blood pressure.  The examiner 
noted that medical knowledge requires multiple consistent 
readings of high blood pressure to confirm a diagnosis of 
hypertension, which was not done in this case and is not 
suggested by the normal in-service blood pressure readings 
recorded both before and after the high reading in November 1945.  
The examiner further noted that the Veteran's service treatment 
records failed to confirm that any episodes of unconsciousness or 
findings of cardiac problems occurred during active duty.  
Turning to the Veteran's left ankle disability, the examiner 
opined that it was less likely than not that his current 
degenerative joint disease was related to service, reasoning that 
the evidence, including the Veteran's own statements to VA 
examiners in 1983 and 1986, suggests that the current disability 
has its origins in a post-service jockeying accident when the 
Veteran fell from a horse, twisting his ankle.  

The Veteran has submitted multiple written statements to VA in 
support of his claim and testified before the undersigned 
Veterans Law Judge at a hearing in February 2009.  At that time, 
the Veteran contended that he first injured his left ankle when 
he stepped off a box and twisted it during service.  He stated 
that he was treated with aspirin but that his ankle later swelled 
up "like a pumpkin" and that doctors wanted to amputate.  He 
further contended that his ankle constantly hurt following the 
in-service incident.  At the hearing, the Veteran also claimed 
that he got frequent nosebleeds in service and was diagnosed with 
hypertension while on active duty.  The Veteran has also 
contended, in the February 2009 hearing and on multiple other 
occasions, that his service number was mistaken on an in-service 
treatment record and that he therefore believes his records were 
mixed up with another service member's.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires:  (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Certain chronic diseases, including arthritis and cardiovascular 
disease/hypertension, may be presumed to have been incurred 
during service if they become manifest to a degree of 10 percent 
or more within one year of leaving qualifying military service. 
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims.  The Board notes in particular that, with the exception 
of a single reading of diastolic blood pressure of 90 in November 
1945, the Veteran's service treatment records are silent as to 
any complaints of or treatment for problems with his heart or 
left ankle or leg.  Further, the Veteran was found to have normal 
cardiovascular and musculoskeletal systems, as well as normal 
blood pressure, at his December 1946 separation medical 
examination.  The Veteran did not seek treatment for any problems 
with his left ankle or his heart until many years after his 
separation from service.  Additionally, neither arthritis of the 
left ankle nor cardiovascular disease/hypertension was shown 
within a year of the Veteran's separation from active military 
service.  38 C.F.R. §§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment records 
and VA examinations confirm a current heart 
disability/hypertension and left ankle disability, but concludes 
that there is no competent medical evidence relating those 
disorders to service.  No complaints or findings of either were 
noted at the time of the Veteran's separation in December 1946.  
Records of the Veteran's post-service treatment reflect further 
that the Veteran did not seek treatment for or reference any left 
ankle problems until 1958, more than 10 years following his 
separation from service, and was not seen for heart problems 
until 1972, more than 25 years after he left active duty.  When 
examined for separation from service in December 1946, the 
Veteran was found to have normal musculoskeletal and 
cardiovascular systems, and no problems with his joints were 
noted.  Similarly, the Veteran's blood pressure was measured as 
130/50 at his December 1946 separation examination.  Thus, in 
light of the underlying facts, the Veteran's service connection 
claims must be denied.

In that connection, the Board relies upon the April 2010 VA 
examiner's opinion in making its determination.  The examination 
report reflects that the examiner comprehensively examined the 
Veteran's claims file and understood the medical questions asked 
by the originating agency.  As discussed above, the Board notes 
that the April 2010 VA examination specifically addressed 
causation, clearly indicating that the Veteran's current heart 
disease with hypertension and left ankle degenerative joint 
disease are unrelated to his time on active duty.  Additionally, 
the examiner offered a clear and well-reasoned rationale for his 
opinion that the Veteran's current disorders are less likely than 
not related to service, relying on the examination report and his 
medical expertise, as well as current medical knowledge, in 
concluding that any connection between the Veteran's current 
disorders and his service was doubtful.  Specifically, the 
examiner noted that no hypertension was diagnosed to medical 
standards while the Veteran was on active duty; to the contrary, 
high blood pressure was noted on only one occasion and was not 
noted either on multiple readings at the time or at the Veteran's 
separation from active duty.  Similarly, the examiner concluded 
that the evidence contained in the Veteran's claims file, 
including his own statements to VA medical examiners, supported a 
conclusion that his current left ankle/leg disorder stemmed from 
a post-service injury the Veteran incurred when he fell off a 
horse while working as a jockey in the late 1940s or early 1950s. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's knowledge and skill in analyzing 
the data, and the medical conclusion reached.  The weight to be 
attached to such opinions is within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the physicians 
and whether or not, and the extent to which, they considered 
prior clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  For the reasons set forth below, the Board is 
satisfied that the April 2010 VA examiner's opinion is adequate 
for deciding this appeal and is of greater weight than the 
opinion offered by the VA practitioner who examined the Veteran 
in April 2009.  Importantly, the April 2009 opinion takes into 
account only the blood pressure reading taken in November 1945 
and does not consider the normal blood pressure readings taken at 
both the Veteran's May 1945 entrance examination and his December 
1946 separation examination, both of which were well within the 
normal range.  Further, the April 2009 treatment provider 
considered only the Veteran's report of having experienced 
osteomyelitis in service in concluding that his current left 
ankle disability is related to service; he did not consider the 
evidence from the 1983 and 1986 VA examinations in which the 
Veteran reported that his left ankle problems began not during 
service but several years afterward, when he injured his ankle 
while working as a jockey.  

Given the failure of the April 2009 VA examiner to adequately 
consider or discuss the totality of the Veteran's medical 
history, including the history as reported to prior VA examiners 
by the Veteran himself, and in light of the well-reasoned 
negative opinion offered by the VA examiner in April 2010, which 
relied on consideration of the Veteran's entire medical history 
as well as the examiner's medical knowledge and expertise, the 
Board finds the April 2009 VA treatment provider's statement to 
be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  
The April 2010 VA examiner, by contrast, provided a report that 
considered the Veteran's history and set out his findings in 
detail, and contained fully articulated reasons for his 
conclusions.  For these reasons, the Board concludes that the 
April 2010 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his 
claimed disabilities were caused by injuries and diseases he 
claims to have incurred during service.  However, as a layperson, 
the Veteran has no competence to give a medical opinion on the 
diagnosis of a condition.  Thus, while the Veteran is competent 
to report symptoms observable to a layperson, such as pain; a 
diagnosis that is later confirmed by clinical findings; or a 
contemporary diagnosis, he is not competent to independently 
render a medical diagnosis or opine as to the specific etiology 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, the Veteran's own assertions as to the diagnosis 
and etiology of his complained-of disorders have no probative 
value.

Further, the Board notes the Veteran's complaint, voiced on 
multiple occasions, that records are missing from his claims file 
documenting that he was treated in service for an ankle sprain 
and for a heart problem and that he was hospitalized on multiple 
occasions during active duty, including once incident on board 
ship in which he claims to have been comatose for two to four 
days due to a heart problem but that was, he claims, erroneously 
diagnosed as "tonsillitis."  In particular, the Board 
acknowledges that on one of the two reports documenting the 
Veteran's treatment for tonsillitis, the service number by which 
the Veteran was identified was incorrect by one digit.  However, 
the Board also notes that a second treatment record, also 
documenting the Veteran's treatment for and diagnosis of 
tonsillitis, contains the Veteran's correct service number.  As 
such, the Board finds no basis for concluding that the incorrect 
number was something more than a mere typographical error.  Other 
than the Veteran's own conjecture, there is no suggestion that 
there are missing records or that the available record 
represented a misidentification of the Veteran or his diagnosis.

As for the proposition that the Veteran has had heart and left 
ankle problems since service, the record does not support such a 
notion.  The April 2010 VA examiner's opinion, especially when 
viewed in the context of the separation examination showing 
normal musculoskeletal and cardiovascular systems and a normal 
blood pressure reading and the silence of the Veteran's service 
treatment records with respect to any left ankle or heart 
problems, directly contradicts the contention that the Veteran 
first experienced hypertension or any other heart or left 
leg/ankle disorder in service.  The absence of any indication in 
the record until many years after service also supports the 
conclusion that the Veteran was not experiencing such a problem 
during service or shortly thereafter.  In this regard, the Board 
finds that the Veteran's averment of having incurred a left ankle 
injury while on active duty is not credible in light of the 
absence of evidence of treatment for the claimed in-service 
injury, the absence of any sequelae anywhere in the Veteran's 
service treatment records, and the treatment records documenting 
the Veteran's post-service left ankle trauma, an event to which 
the Veteran repeatedly attributed his left ankle problems when 
seen over the course of several years.  Similarly, the Board 
finds that the Veteran's report of having experienced heart 
problems during service is not credible in light of the absence 
of any evidence of treatment for such complaints during service 
and the Veteran's own report to VA examiners that he first 
experienced problems with his heart, and with hypertension, in 
1972, more than 25 years after leaving active duty.  See 
generally Coburn v. Nicholson, 19 Vet. App. 427 (2006) (regarding 
credibility of Veteran's uncorroborated statements); see also 
Swann v. Brown, 5 Vet. App. 229, 231 (1993) (holding that a 
Veteran's allegations must be viewed in the proper context; 
specifically, he is seeking monetary benefits, which has a 
significant impact on the probative value of his allegations).  
Consequently, the Board finds that the Veteran's claim of 
experiencing problems with his heart/hypertension and his left 
leg/ankle since service is not credible.

The Board thus finds that the persuasive evidence of record does 
not link any current disorder at issue to military service.  
Therefore, the Board concludes that the Veteran's current 
disabilities are not the result of disease or injury incurred in 
or aggravated by service.  The claims for service connection for 
arteriosclerotic heart disease with history of myocardial 
infarction and hypertension and for left ankle degenerative joint 
disease and left leg disability must thus be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




ORDER

Entitlement to service connection for arteriosclerotic heart 
disease with history of myocardial infarction and hypertension is 
denied.

Entitlement to service connection for left ankle degenerative 
joint disease and left leg disability is denied.


REMAND

With regard to the issues of entitlement to service connection 
for a bilateral foot disability and for a nerve disability, the 
RO informed the Veteran via a December 2008 rating decision that 
it had denied these claims.  In a February 2009 statement, the 
Veteran expressed disagreement with the denial of service 
connection.  The Board finds that the February 2009 statement 
represents a timely notice of disagreement.  See 38 C.F.R. 
§ 20.201 (2010).  However, the RO has not issued a statement of 
the case on the issue, and as a result no appeal has been 
perfected.  The United States Court of Appeals for Veterans 
Claims has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case has 
not been issued, the appropriate Board action is to remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the remaining two issues are REMANDED 
for the following action:

The Veteran and his representative should 
be sent a statement of the case on the 
issues of entitlement to service connection 
for a bilateral foot disability and a nerve 
disability.  If, and only if, the Veteran 
perfects an appeal by submitting a timely 
and adequate substantive appeal, the claims 
should be returned to the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


